DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objections
Claim 15 is objected to because of the following informalities: “The touch display device of claim 1, wherein the separately generated turn-off level gate voltage section”.  There is no antecedent basis for the turn-off level gate voltage section.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “The touch display device of claim 1, wherein the plurality of sensing timing control switches”.  There is no antecedent basis for the plurality of sensing timing control switches.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: claim 19 recites “display row signal” wherein the term that is otherwise used is --display row driving signal--.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. US 9,058,072 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application and the patent are substantially identical in structural and functional characteristics.  For example:
	
Instant Application
Patent No. US 9,058,072 B2
Explanation
1.  A touch display device comprising: a display panel in which a plurality of data lines and a plurality of gate lines are intersected with each other, and which includes a plurality of sub-pixels connected to the plurality of data lines and the plurality of gate lines;



a gate driving circuit configured to sequentially output gate signals to the plurality of gate lines;



and a data driving circuit configured to output image data voltages to the plurality of data lines, wherein the data driving circuit includes a source driving circuit configured to output the image data voltages to the plurality of data lines,


and a sensing circuit configured to group and sense every N data lines of the plurality of data lines, where N is a natural number of 2 or more, wherein while the sensing circuit senses N data lines included in a first data line group among a plurality of data line groups having the plurality of data lines that are grouped for every N data lines,


wherein the gate driving circuit outputs M gate signals sequentially having a pulse section including two or more pulses to M gate lines among the plurality of gate lines, where M is a natural number of 2 or more,




and wherein an area occupied by M*N sub-pixels in which the N data lines and the M gate lines are connected is one touch node for touch sensing.
1.  A touch sensing apparatus comprising: a display device including a plurality of pixels …  wherein the gate driving circuit sequentially supplies a first gate pulse synchronized with a data voltage to gate lines

5.  supplies the data voltage to the data lines


1.  wherein the gate driving circuit sequentially supplies a first gate pulse synchronized with a data voltage to gate lines


5.  wherein the data driving circuit generates the data voltage for image display and supplies the data voltage to the data lines in the first driving period,




















1.  wherein the gate driving circuit sequentially supplies a first gate pulse synchronized with a data voltage to gate lines in the first driving period and supplies a second gate pulse synchronized with the reset voltage to the gate lines on the basis of the reset enable signal,






The gate lines and data lines of ‘072 obviously intersect with each other as that is the typical configuration for such devices.















The data driving circuit of ‘072 may also correspond to the source driving circuit of the instant claim.







The data driving circuit of ‘072 may also correspond to the sensing circuit of the instant claim since the function of the sensing circuit is broad.





















The area where the gate lines and data lines of ‘072 intersect with each other is obviously the touch sensing area as that is the typical configuration for such devices.



Instant claims 2 and 14-19 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of Patent No. US 9,058,072 B2.

Claims 9-13 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5 of Patent No. US 9,058,072 B2 in view of Roudbari (US 2014/0232955 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2013/0342478 A1).

Instant Claim 1: A touch display device  (“A touch sensing apparatus according to an embodiment of the present invention includes: a display device including a plurality of pixels and displaying an image;” (Bae, abstract)  The touch sensing apparatus of Bae corresponds to the touch display device of the claim.)

comprising: a display panel in which a plurality of data lines and a plurality of gate lines are intersected with each other, and which includes a plurality of sub-pixels connected to the plurality of data lines and the plurality of gate lines;  (“A pixel array formed on the lower substrate of the display panel 10 (fig 8) includes data lines 11, gate lines 12 (fig 9) intersecting the data lines 11, and pixels arranged in a matrix form.” (Bae, paragraph 37))

a gate driving circuit configured to sequentially output gate signals to the plurality of gate lines;  (“the gate driving circuit 26 and 30 (fig 8) sequentially provides a gate pulse synchronized with the data voltage to the gate lines 12 (fig 9)” (Bae, paragraph 57))

and a data driving circuit configured to output image data voltages to the plurality of data lines,  (“The display panel driving circuits write a data voltage and a reset voltage of an input image to pixels of the display panel 10 (fig 8) using the data driving circuit 24 and the gate driving circuit 26 and 30.”  (Bae, paragraph 41)
“The data driving circuit 24 (fig 8) supplies the data voltage to the data lines 11 (fig 9) while inverting the polarity of the data voltage at a predetermined interval under the control of the timing controller 22.” (Bae, paragraph 42))

wherein the data driving circuit includes a source driving circuit configured to output the image data voltages to the plurality of data lines,  (The data driving circuit 24 of Bae corresponds to the source driving circuit of the claim.)

and a sensing circuit configured to group and sense every N data lines of the plurality of data lines, where N is a natural number of 2 or more, wherein while the sensing circuit senses N data lines included in a first data line group among a plurality of data line groups having the plurality of data lines that are grouped for every N data lines,  (The data driving circuit of Bae may also correspond to the sensing circuit of the claim since the function of the sensing circuit is broad.  The data driving circuit 24 senses all the data lines 11 since the data driving circuit 24 supplies the data voltage to the data lines 11.)

wherein the gate driving circuit outputs M gate signals sequentially having a pulse section including two or more pulses to M gate lines among the plurality of gate lines, where M is a natural number of 2 or more,  (“The level shifter 26 (fig 8) outputs a first start pulse VST1 and a second start pulse VST2,” (Bae, paragraph 46))

and wherein an area occupied by M*N sub-pixels in which the N data lines and the M gate lines are connected is one touch node for touch sensing.  (“The pixel array further includes a plurality of thin film transistors (TFTs) formed at intersections of the data lines 11 and the gate lines 12 (fig 9),” (Bae, paragraph 37)  The user’s touch is sensed at the intersection of the data lines 11 and gate lines 12 of Bae.)


Instant Claim 2: The touch display device of claim 1, wherein the data driving circuit further comprises a plurality of sensing timing control switches that control an electrical connection between the plurality of data lines and the source driving circuit,  (“The data driving circuit 24 (fig 8) supplies the data voltage to the data lines 11 (fig 9) while inverting the polarity of the data voltage at a predetermined interval under the control of the timing controller 22.” (Bae, paragraph 42)  The data driving circuit 24 of Bae contains timing control switches which are enabled/disabled by the timing controller 22.)

and the plurality of sensing timing control switches have at least one turn-off state during the pulse section of each of the gate signals.  (There are certainly periods of time in which the data driving circuit 24 of Bae is not supplying a data voltage to the data lines 11.  The pulse section may include the entirety of the gate signal.)


Instant Claim 19: Claim 19 is substantially identical to claim 1, and thus, is rejected under similar rationale.  The following mapping applies to the terms between claim 1 and claim 19:

Claim 1
Claim 19
data line
display column line
gate line
display row line
gate driving circuit
display row driving circuit
gate signal
display row driving signal
data driving circuit
display column driving circuit
image data voltage
display column driving signals
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Roudbari (US 2014/0232955 A1).

Instant Claim 9:  The touch display device of claim 1, wherein each of the plurality of sub-pixels comprises: a light emitting device;  (“A liquid crystal cell Clc (fig 9) corresponding to each pixel is implemented as a liquid crystal capacitor having the pixel electrode 1 and a common electrode 2 which are opposite to each other with a liquid crystal layer formed therebetween. The liquid crystal cell Clc is driven according to a difference between a data voltage applied to the pixel electrode 1 and a common voltage applied to the common electrode to control transmissivity of light input to the display panel.” (Bae, paragraph 38)  The liquid crystal cell Clc of Bae corresponds to the light emitting device of the claim.)

a driving transistor configured to drive the light emitting device;  (“Each of the TFTs (fig 9) is turned on in response to a gate pulse from the corresponding gate line 12 to provide a data voltage supplied from the corresponding data line 11 to the pixel electrode 1.” (Bae, paragraph 38)  The TFT of Bae corresponds of the driving transistor of the claim.)

and a storage capacitor configured to be electrically connected between the first node and a second node of the driving transistor,  (“a storage capacitor Cst connected to each pixel electrode to maintain a pixel voltage” (Bae, paragraph 37)
In addition, referring to fig 9 of Bae, the node directly connected to data line 11 and the TFT corresponds to the first node of the claim.  The node directly connected to the TFT and storage capacitor Cst corresponds to the second node of the claim.)

Bae does not teach the following limitations of this claim:

a scan transistor which is controlled to be turned on/off by a scan signal that is one type of the gate signal supplied from a scan line that is one type of the gate line, and controls an electrical connection between a first node of the driving transistor and the data line; … wherein the data line electrically connected to the first node of the driving transistor through the scan transistor is electrically connected to the sensing circuit.

In the same field of endeavor, however, Roudbari does disclose a second transistor within the pixels of a touch screen display.

a scan transistor which is controlled to be turned on/off by a scan signal that is one type of the gate signal supplied from a scan line that is one type of the gate line, and controls an electrical connection between a first node of the driving transistor and the data line; … wherein the data line electrically connected to the first node of the driving transistor through the scan transistor is electrically connected to the sensing circuit.  (“FIG. 11 shows an exemplary display pixel 52 having stacked transistors T1a and T1b.” (Roudbari, paragraph 58)  It would have been obvious for the pixels of Bae to include multiple transistors as well, similar to Roudbari.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the touch sensing apparatus as taught by Bae; with the touch screen display as taught by Roudbari, wherein each pixel contains multiple transistors.  “display pixel 52 (fig 11) may be provided with stacked TFTs to help reduce leakage” (Roudbari, paragraph 58))


Instant Claim 10: The touch display device of claim 9, wherein the display panel further comprises at least one of a first light shield pattern electrically connected to the data line and a second light shield pattern electrically connected to the scan line,  (“The M0 (Fig 9) metal routing layer may therefore sometimes be referred to as a light shield layer,” (Roudbari, paragraph 50)  It would be obvious for the touch sensing apparatus of Bae to include a light shield layer as well, similar to Roudbari, since such shielding is known in the art to provide benefits in relation to light interference.)

and wherein the scan signal has a pulse section including two or more pulses within one frame time.  (“The level shifter 26 (fig 8) outputs a first start pulse VST1 and a second start pulse VST2,” (Bae, paragraph 46))


Instant Claim 11: The touch display device of claim 9, wherein each of the plurality of sub-pixels further comprises a sense transistor which is controlled to be turned on/off by a sense signal that is another type of the gate signal supplied from a sense line that is another type of the gate line, and controls an electrical connection between the second node of the driving transistor and a reference voltage line,  (Referring to fig 11 of Roudbari, each pixel contains three transistors.  It is well known in the art for pixels to include at least three transistors, and thus, would have been obvious in Bae.
In addition, a voltage line directly connected to the third transistor of the touch display device of Bae/Roudbari may correspond to the reference voltage line of the claim.)

and at least one of the scan signal and the sense signal has a pulse section including two or more pulses within one frame time.  (“The level shifter 26 (fig 8) outputs a first start pulse VST1 and a second start pulse VST2,” (Bae, paragraph 46))


Instant Claim 12: The touch display device of claim 11, wherein the display panel further comprises: at least one of a first light shield pattern electrically connected to at least one of the data line and the reference voltage line; and a second light shield pattern electrically connected to at least one of the scan line and the sense line,  (“The M0 (fig 9) metal routing layer may therefore sometimes be referred to as a light shield layer,” (Roudbari, paragraph 50))

wherein the first light shield pattern is disposed to overlap a channel of the driving transistor of each of the plurality of sub-pixels, and wherein the second light shield pattern is disposed between display column lines intersecting the scan line and the sense line.  (Referring to fig 9 of Roudbari, the M0 metal routing layer is disposed across the entirety of the surface of glass 150, and thus, would overlap the TFT of Bae.)


Instant Claim 13: The touch display device of claim 11, wherein the reference voltage line is electrically connected to the sensing circuit.  (These two elements can be said to be electrically connected in the touch display device of Bae/Roudbari.)


Instant Claim 20: The touch display device of claim 19, wherein display panel includes a plurality of sub-pixels connected to the plurality of display row lines and the plurality of display column lines,  (This portion of claim 20 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and each of the plurality of sub-pixels comprises: a light emitting device; a driving transistor configured to drive the light emitting device; a scan transistor which is controlled to be turned on/off by a scan signal supplied from a scan line, and controls an electrical connection between a first node of the driving transistor and a data line;   (This portion of claim 20 is substantially included within claim 9, and thus, is rejected under similar rationale.)

a sense transistor which is controlled to be turned on/off by a sense signal supplied from a sense line, and controls an electrical connection between a second node of the driving transistor and a reference voltage line;  (This portion of claim 20 is substantially included within claim 11, and thus, is rejected under similar rationale.)

and a storage capacitor configured to be electrically connected between the first node and the second node of the driving transistor,  (This portion of claim 20 is substantially included within claim 9, and thus, is rejected under similar rationale.)

wherein the plurality of display row lines include at least one of the scan line and the sense line, and the plurality of display column lines include at least one of the data line and the reference voltage line.  (Referring to fig 11 of Roudbari, gate line GL forms the gate signal for multiple transistors.  The data line DL may be referred to as a display column line.)



Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae.

Instant Claim 14: The touch display device of claim 2, wherein a time section in which the sensing timing control switches are turned off corresponds to a touch sensing period in which the sensing circuit performs sensing, and a time section period in which the sensing timing control switches are turned on corresponds to a display driving period in which the source driving circuit outputs the image data voltages.  (It would be obvious that the timing control switches within the data driving circuit 24 of Bae would be off in order to allow for the device to sense the user’s touch, since it would not be desirable to refresh the displayed image at that time.  Conversely, the timing control switches within the data driving circuit 24 of Bae would be on when refreshing the displayed image.)


Instant Claim 15: The touch display device of claim 1, wherein the separately generated turn-off level gate voltage section in the pulse section of the gate signal is used as the touch sensing period.  (It is obvious that when the device of Bae switches from a touch sensing mode to a display mode that certain transistors are turned off.)


Instant Claim 16: The touch display device of claim 1, wherein the plurality of sensing timing control switches are configured to disconnect a connection between the source driving circuit and the plurality of data lines for a preset period, and after the preset period, reconnect the source driving circuit and the plurality of data lines, while the source driving circuit outputs the image data voltages to the plurality of data lines.  (It would be obvious that the timing control switches within the data driving circuit 24 of Bae would connect/disconnect from the data lines 11 when updating/not updating the displayed image.)


Instant Claim 17:  A data driving circuit comprising: a source driving circuit configured to output image data voltages to a plurality of data lines; a sensing circuit configured to group and sense every N data lines of the plurality of data lines, where N is a natural number of 2 or more;   (This portion of claim 17 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and a plurality of sensing timing control switches configured to disconnect a connection between the source driving circuit and the plurality of data lines for a preset period and then to reconnect the source driving circuit and the plurality of data lines, while the source driving circuit outputs the image data voltages to the plurality of data lines,  (This portion of claim 17 is substantially included within claim 16, and thus, is rejected under similar rationale.)

wherein during a period in which the connection between the source driving circuit and the plurality of data lines is disconnected by the plurality of sensing timing control switches, and the sensing circuit senses N data lines included in a first data line group among a plurality of data line groups in which the plurality of data lines are grouped for every N data lines.  (The data driving circuit 24 of Bae senses all the data lines 11 since the data driving circuit 24 supplies the data voltage to the data lines 11.)


Instant Claim 18: (Claim 18 is substantially identical to claim 14, and thus, is rejected under similar rationale.)



Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 3, the prior art of record fails to teach or fairly suggest “wherein the sensing circuit comprises a plurality of analog front end circuits corresponding to the plurality of data line groups, wherein the plurality of analog front end circuits comprise a first analog front end circuit corresponding to the first data line group, wherein the first analog front end circuit comprises a sum circuit and a sum charge amplifier,”.

Claims 4-8 depend upon claim 3, further limiting claim 3, and thus, are also objected to.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626